—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Westchester County (Cooney, J.), entered September 9, 1998, which denied the appellant’s motion to resettle the decretal paragraph of an order of the same court, entered March 16, 1998, granting the Presentment Agency’s application to withdraw the petition and marking the petition withdrawn.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant moved to resettle the decretal paragraph of an order entered March 16, 1998, granting the Presentment Agency’s application to withdraw the petition to provide that the petition is dismissed. No appeal lies from an order denying a motion to resettle the substantive or decretal portions of a prior order (see, Matter of Vacca v Board of Mgrs., 251 AD2d 674; Scopelliti v Scopelliti, 250 AD2d 752; EQK Green Acres v United States Fid. & Guar. Co., 248 AD2d 667; Gifaldi v Dumont Co., 172 AD2d 1025; Kay-Fries, Inc. v Martino, 73 AD2d 342). Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.